Case 2:2

D-cv-00012-JRS-MJD Document 1-2 Filed 01/07/20 Page 1 of 1 PagelD #: 52

Ofc The Cheb al The Cant st

 

\[U.S. Dishick Court

 

a a4 Oni Sk, Room A.O4 :

 

 

 

Surbes Sale Vth, 2OM4

 

 

Vo Wom yt Mos ( OALerN

 

 

 

  

B XL \one ‘ad a Aber ae Ms XN wel

Vso

 

   

$8 cs re Wailing Ye EREETED Pz terpow EoR A

 

Weer Or \Waagas. Cog pus eX 0), 605 4A) anh seteside ye

 

Lualence Secure Kullling PACER reverts ke D <la\\ melee Fn

 

 

\s we bo me.

Pleese aso ore Het Wee 1S on Emorcay CL Morte FoR AN

 

 
 

Orne to Peesseue Curnene

 

enciaseh toring wy We Some Neu Vick \\w SS ention a

 

nottions Fidhur Ahweis « oe Merron rae See ROY | Ne atruce AND |

 

Decagaoey Qupcmewr CFen Rs Crue? D7 pwn 9¥ OS, Ls & WON)

 

alsa oc Sg oa the Sout Tend dacheds SB wellcs oar onan) op caver

 

 

Salis.

 

 

\N) AM opprecicking,

 

Ae

 

Merlin Se Golkafels Qe 52, Reg. Kev ARAN ;

 

 

Feder Conrec owe Laskin”

 

LO. Gore 23

 

NoNA

“Vere hele, Th) ATSOS

 

 

 
